DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/2/22 has been entered.  Claims 12-22, 26-31 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/4/22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the description:
Fig. 1B reference numeral 112a is not in the specification
Examiner requests review of Fig. 1B, whether newly amended 132 in the spec and drawings should instead have been directed to 112a 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 15, 31 is/are objected to because of the following informalities: 
Based on the amendments, Claim 15 Line 1 “the at least one core filament” needs review as to whether it should read “the core filament” for proper antecedent basis with at least Claim 12 Line 2 “a core filament”, on which Claim 15 depends
Similarly, based on the amendments, Claim 31 Line 15 “the at least one core filament” needs review as to whether it should read “the core filament” for proper antecedent basis with at least Claim 31 Line 2 “a core filament”
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Though the terms “about” and “approximately” have not been explicitly defined, the terms are being interpreted as a reasonable variance based on the materials disclosed with which the terms are associated and values known in the art for such disclosed materials
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tharpe Jr et al (USPN 8093160), herein Tharpe, in view of Weinberger et al (USPN 2901884), herein Weinberger.
Regarding Claim 12, Tharpe teaches a composite yarn (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 2, 4; Col. 4 Line 14 “composite yarn 10”), comprising:
a base yarn (see Figs. 2, 4; 12+14+16, see below), comprising
a core filament (12) and a fibrous bundle (14+16) (see Figs. 2, 4; Col. 4 Lines 23 “elastic performance filament 12”; Col. 4 Lines 23-24 “inelastic control filament 14”; Col. 4 Lines 22-26 “filamentary core 10-1 comprised of at least an elastic performance filament 12 and an inelastic control filament. The filamentary core 10-1 is surrounded…by a fibrous sheath 10-2 comprised of a mass of spun staple fibers 16”),
the fibrous bundle comprising a series of sheath fibers and a first filament (see aforementioned, wherein 14 is the first filament; 16 is the series of sheath fibers),
wherein the fibrous bundle (14+16) is spun or twisted about the core filament (see Figs. 2, 4; Col. 4 Lines 22-26 “filamentary core 10-1 comprised of at least an elastic performance filament 12 and an inelastic control filament. The filamentary core 10-1 is surrounded…by a fibrous sheath 10-2 comprised of a mass of spun staple fibers 16”),
wherein the first filament (14) is introduced during spinning of the series of sheath fibers (16) about the core filament (see Figs. 2 and 4, wherein Fig. 4 shows it’s clear that filament 14 is introduced into the base yarn at the point/section in which the sheath fibers are spun about the core at/around section 22; Col. 6 Lines 18-20 “controllers 28, 30, and 32 are provided for each of the filaments 12 and 14, and the roving 26”; Col. 6 Lines 21-23 “controllers 30 and 32 are set so as to feed the elastic control filament 14 and the roving 26 of staple fibers to the ring-spinning section 22”; Col. 6 Lines 24-26 “controller 28 …is set so as to supply the elastic performance filament to the ring-spinning section 22”; Col. 6 Lines 39-41 “ring-spinning section 22 thus forms the fibrous sheath 10-2 around the filamentary core 10-2 using ring-spinning techniques”)
such that the first filament and the sheath fibers form an integrated filament and fibrous bundle that is twisted about the core filament sufficient to substantially lock and bind the core filament within the integrated filament and fibrous bundle (see Fig. 2; Tharpe teaches the first filament, sheath fibers, bundle, core filament as aforementioned which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming a structure to substantially lock and bind as recited)
and wherein, the first filament being twisted with the sheath fibers about the core filament at approximately the same turns per inch as the sheath fibers to produce the base yarn with a first twist direction (see Figs. 2, 4; Col. 6 Lines 21-23 “controllers 30 and 32 are set so as to feed the inelastic control filament and the roving 26 of staple fibers to the ring-spinning section 22 at a draft ratio of about 1.0”; inasmuch as the structures are at the same ring-spinning section, they are at approximately the same turns per inch with one another; inasmuch as they are spun, there is a first twist direction).

Tharpe does not explicitly teach at least one additional filament or additional yarn plied and twisted with the base yarn,
wherein the at least one additional filament or additional yarn is twisted in a second twist direction opposite the first twist direction sufficient to substantially minimize torque in the composite yarn.

Weinberger teaches at least one additional filament or additional yarn plied and twisted with the base yarn (see Fig. 1 for core/sheath; see Fig. 2 for two core/sheath together; see Fig. 4 for result of Fig. 2; for Fig. 1--Col. 3 Line 27 “filament yarn 10 and the roving 13 are fed together”; Col. 3 Lines 37-39 “filament yarn 10 becomes a core which is completely covered by the roving 13 to form a single core yarn 21”; for Fig. 2-- Col. 3 Lines 58-62 “two full bobbins 18 of the core yarn 21…are fed together…to a twister bobbin 25….driven…in a clockwise direction…in the reverse rotational direction to the rotation direction of the spinning bobbin 18…The twister bobbin 25 is arranged and driven to impart a similar number of turns per inch as the spinning bobbin 18…the twist imparted by the spinning bobbin 18…is dissolved at the twister bobbin 25 and the entire core yarn 21 as they appear in the yarn wound on the spinning bobbin 25 are for practical purposes twistless.  In twisting the two core yarns 21 together the filament yarns are interlaced”; Col. 4 Lines 12-18 “Combining the core yarns 21, as described above and winding them onto the bobbin 25 dissolves the twist in each of the filaments 10.  The filaments 10 with the rovings 13 laid about them are substantially twist free and the individual core yarns 21 are interlaced as shown in Figure 4 so that slippage of the relatively loose fibres in the rovings is prevented”; 
wherein the at least one additional filament or additional yarn is twisted in a second twist direction opposite the first twist direction sufficient to substantially minimize torque in the composite yarn (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tharpe’s base yarn with a same base yarn as an additional filament as taught by Weinberger in order to prevent rotational twist (Col. 2 Lines 10-14) or slippage (Col. 4 Lines 16-18).
Regarding Claim 13, modified Tharpe teaches all the claimed limitations as discussed above in Claim 12.
Tharpe further teaches the first filament is applied at a substantially equivalent number of turns per inch as a number of turns per inch in the fibrous bundle (see aforementioned rejection of Claim 12; see Figs. 2, 4; Col. 6 Lines 21-23 “controllers 30 and 32 are set so as to feed the inelastic control filament and the roving 26 of staple fibers to the ring-spinning section 22 at a draft ratio of about 1.0”; furthermore, inasmuch as the first filament is part of the fibrous bundle, the recitation is met).
Regarding Claim 14, modified Tharpe teaches all the claimed limitations as discussed above in Claim 12.
Tharpe further teaches wherein the fibers of the fibrous bundle comprise para-aramids, meta-aramids, modacrylics, opan, high density polyethylene, nylons, polyesters, polypropylenes, cellulosics, rayon silica, wool, cotton, acrylic, carbon fibers, polyamides, metals, liquid crystal polymers, linear low density polyethylenes, PTT, PBI, or blends thereof (Col. 4 Lines 23-24 "inelastic control filament 14"; Col. 5 Lines 26-30 "suitable inelastic control filaments include…polyamides…polyesters, polyolefins (e.g., polypropylene, polyethylene)"; Col. 5 Lines 48-51 "fibrous sheath 10-2 is formed from…polyamides, polyesters…cotton").
Regarding Claim 16, modified Tharpe teaches all the claimed limitations as discussed above in Claim 12.
Tharpe further teaches wherein the at least one additional filament or additional yarn comprises polyester, nylon, lycra, para-aramids, high density polyethylene, high-strength polyarylate, PTT, PBI, polypropylene, rayon, wool, carbon fibers, polyamides, stainless steel, cotton, modacrylic, or combinations thereof (Col. 4 Lines 23-24 "inelastic control filament 14"; Col. 5 Lines 26-30 "suitable inelastic control filaments include…polyamides…polyesters, polyolefins (e.g., polypropylene, polyethylene)"; Col. 5 Lines 48-51 "fibrous sheath 10-2 is formed from…polyamides, polyesters…cotton").
Regarding Claim 17, modified Tharpe teaches all the claimed limitations as discussed above in Claim 12.
Tharpe further at least suggests wherein the at least one core filament forms between about 10% and about 60% of a mass of the composite yarn by linear weight (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Tharpe seems to illustrate such a range met.
Regarding Claim 18, modified Tharpe teaches all the claimed limitations as discussed above in Claim 12.
Modified Tharpe further at least suggests wherein the at least one additional filament forms between about 3% and about 55% of a mass of the composite yarn by linear weight (see Fig. 2 of Tharpe, see Fig. 2 of Weinberger; inasmuch as the additional filament is the doubling of the base yarn, it is 50%).
Regarding Claim 19, modified Tharpe teaches all the claimed limitations as discussed above in Claim 12.
Modified Tharpe further teaches wherein a fabric formed from the composite yarn is used in protective apparel for heat and/or cut protection (modified Tharpe teaches the composite yarn which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in a fabric as recited; the fabric is functional).
Regarding Claim 20, modified Tharpe teaches all the claimed limitations as discussed above in Claim 19.
Modified Tharpe further teaches wherein the fabric is made of woven or knitted construction (modified Tharpe teaches the composite yarn which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in a fabric as recited; the fabric is functional).
Regarding Claim 21, modified Tharpe teaches all the claimed limitations as discussed above in Claim 20.
Modified Tharpe further teaches wherein the fabric is woven in a pattern comprising a plain pattern, a twill pattern, a basket pattern, a satin pattern, a leno pattern, a crepe pattern, a dobby pattern, a herringbone pattern, a Jacquard pattern, a pique pattern, a warp pile, or a weave configuration (modified Tharpe teaches the composite yarn which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in a fabric as recited; the fabric is functional).
Regarding Claim 22, modified Tharpe teaches all the claimed limitations as discussed above in Claim 20.
Modified Tharpe further teaches wherein the fabric includes a knit fabric comprising a jersey, a rib, a purl, a fleece, a double weft, a tricot, a raschel, a warp knit or a flat knit construction (modified Tharpe teaches the composite yarn which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in a knit fabric as recited; the fabric is functional).
Examiner Notes
Claim(s) 15, 26-31 is/are free of art.
Based on amendments, Claim(s) 15 is/are further objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with all other objections or rejections pertaining to Claim 15 resolved.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 26, none of the prior art of record discloses a composite yarn having a first component formed of a material hardness of at least approximately 7.0 on the Mohs hardness scale in conjunction with the rest of the structural limitations of the composite yarn as set forth in the claim.  The use of a composite is known in the art of yarn, but the specific material hardness resulting from utilizing a specific material in conjunction with the rest of the structural limitations of the composite yarn as claimed by the applicant is novel.  Specifically, prior art Tharpe Jr discloses a composite yarn with a first component as recited in the application.  Prior art Weinberger also discloses a second component.  However, none of the prior art discloses, teaches, or suggests that the first component would have at least one first core filament formed of a material having a hardness of at least approximately 7.0 on the Mohs hardness scale.  To interchangeably modify the at least one core filament of Tharpe, which is elastic, to be of a material of at least approximately 7.0 on the Mohs hardness scale (for example, such as tungsten as disclosed in [0044]) as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claims 27-30: claims have allowable subject matter at least for depending on Claim 26, indicated with allowable subject matter above.
Response to Arguments
Applicant’s arguments with respect to claims 12-31 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s arguments on page 24 that Tharpe discloses the first filament 14 is introduced prior to spinning of the fibrous sheath 10-2 of the staple fibers 16 and not during spinning of the fibrous sheath 10-2, examiner respectfully disagrees.  The claim language “during spinning” is broad, and can encompass the entirety of the claim; although Tharpe discloses a merger ring 24, the merger ring 24, the section 22, all of these elements can be considered as being at least a part of “during spinning.”  Claim language has not yet narrowed the broadest reasonable interpretation of the term “during spinning”, such as by limiting with language such as “before winding and after feeding”, etc.  Should applicant wish to pursue this line of argument, examiner recommends delineating the “spinning” process in the claims such that “during spinning” is better defined; nevertheless, examiner notes that amendments may not bring in new matter, and that the embodiment elected is directed to the product and not to the method.  As such, amended language further delineating “during spinning” may yet be interpreted as product-by-process, inasmuch as the product of the invention has not yet been further differentiated from the prior art.  As such, Examiner recommends further structurally differentiating the claimed invention from the prior art.
Pertaining to applicant’s remarks on page 24 that Tharpe discloses that the inelastic control filament 14 is not part of the fibrous sheath 10-2, examiner respectfully disagrees.  Firstly, current claim language does not limit 14 and 16 to be a single component.  Also, under broadest reasonable interpretation, distinct elements may be interpreted to be grouped together as long as the claim language does not preclude such an interpretation.  Remarks again potentially seem to be more directed to a method of making the product instead of being directed to the product itself.
Examiner also notes that though no applicant remarks have been directed to the allowability withdrawn Claims 1-11, that Claims 1-11 remain withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Wynne (US Publication 2022/0106712) directed to at least core with sheath and first filament.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732